Title: From Thomas Jefferson to George Washington, [18 April 1777]
From: Jefferson, Thomas
To: Washington, George



May it please your excellency
[18 April 1777]

The bearer Mr. Strother Jones, son of Mr. Gabriel Jones of Augusta is now about to set out for the Continental army, where he wishes to be so placed as to gain military knolege. An offer of being Aid de camp to Brigadr. Genl. Stephens he thought himself in delicacy obliged to decline, on account of some misunderstanding which had subsisted between that gentleman and his father, tho otherwise he would much have wished for such an appointment. Should his good fortune draw him within the sphere of your excellency’s notice, you will find him active, fearless, and of punctilious honour. Perhaps some occasion may arise wherein your Excellency or some of your generals may make an essay of his properties. Assured they will stand any proof [I] shall in such case think myself happy to have had any share in recommending a good subject to good hands. In the mean time any civilities which you Sir shew him will be acknoleged as obligations to Your Excellency’s Most obedt & Most humble servt.
